Robinson, J.
(dissenting). The Insurance Company appeals from a judgment against it for $2,000 and interest and costs, and from an order 'denying a motion for a new trial. The judgment is on a special verdict and on general findings of fact by 'the court. The defense is that the insurance contract or policy was never delivered to the deceased and that he never paid any premium. The answer avers and the fact is, that the deceased made to the Company a regular written application for insurance and on November 6th, 1918, the application was considered and approved by the Company and a policy of insurance was mailed to Mr. Bigham, the agent of the Company. On November 8th, 1918, the policy of insurance was received by the agent with special instructions in regard to the delivery, and on November 10th, 1918, and before delivery, the deceased died of influenza. On November 8th. 1918, the agent of the Company received the insurance contract with a letter as follows:
“Chas. E. Bigham, Agent, Haynes, N. Dak.
“Dear Sir — We hand you herewith the above policy which you are authorized to deliver only upon the condition that after personal-investigation you have satisfied yourself that the applicant is not suffering *528from influenza or its after effects or any other disease and the completion of the enclosed Personal Health Certificate, indicating that he has not been ill and that his state of health is the same as when his original examination was taken.
“In case there are any impairments which, in your judgment, would warrant a further postponement, please return the policy to this office with a statement of the facts.
“You will appreciate that due to present conditions, it is necessary that we take the precautions herein mentioned, and your most careful and hearty co-operation will be appreciated until conditions return to normal. Yours truly,
“Provident Insurance Company,
“By-, Secretary.”
Certain it is that the policy was never delivered to the deceased, except by mailing the same to Bigham, the agent of the company. Certain it is that on November 8th, 19x8, the deceased was sick unto death and Bigham never had authority to deliver the policy. Certain it is that the -deceased never paid any insurance premium, except by giving a note which has not been paid. The plaintiff contends that. Bigham was the banker and the agent of the deceased, as well as the agent of the company and that delivery of the policy to Bigham was a delivery to the deceased. But there never was a delivery of the policy to Bigham except for a special purpose and pursuant to special instructions, and he never had authority to deliver the policy because when he received it the deceased was on his deathbed. The letter shows that Bigham had no authority to make delivery, save on certain conditions with which there was no compliance.
Then it is claimed that by furnishing ordinary blanks on which to make proof of death the company put the plaintiff to the expense of making proof. To giye any force to that point we must allow that the claim of the plaintiff was so dubious that it would not have been made if the company had not furnished the proof blanks. It appears that when application was made for the blanks the company knew nothing, had ¡no knowledge, concerning the delivery .of the policy and in a courteous way the agent immediately forwarded the blanks, which' was entirely proper. We can hardly believe that the claim of the plaintiff was so shallow that she would not have made proof of death even though the Company had refused to furnish the blanks.
*529The special verdict answers six questions to this effect:
x. That when the deceased made his application for insurance he informed Johnson, the soliciting agent of the company, that Bigham was his banker.
2. That he requested the policy to be sent to Bigham.
3. That Johnson, the agent, promised the deceased that his policy would be accepted or his note returned within a week.
4. That Bigham was the banker of the deceased at the time he made application for insurance, and at the time the policy was received by him.
5. “Q. Was the deceased in good health at the time the insurance policy was received by Bigham? A. Yes.
6. “Q. When the Company sent blank proofs of death, did it know that the policy had not been delivered? A. Yes.”
Those findings are wholly unsupported by the evidence; and what if the deceased requested the policy to be sent to his banker or to any other person. His request did not make a contract. There was no delivery of the policy to Bigham nor any obligation to deliver it to him. It was merely sent to Bigham with special instructions showing that it was not to be delivered to a dead person or to a person on his death bed. There was no evidence that Johnson promised or had authority to promise the deceased that his application would be accepted within a week or any time, and that in case of failure his note would be returned. Johnson had no authority to bind the company by any promises or representations. The written 'application to the company for insurance is signed by the deceased. It reads thus:
“I agree as follows: That the insurance hereby applied for is not to take effect unless the first premium is paid and the policy delivered to and received by me while in good health; that the agent taking this application has no authority to make, modify or discharge contracts or to waive any of the company’s regulations or requirements.”
The testimony is short. It shows conclusively that Bigham received the policy on November 8th, when the deceased was on his death bed. Bigham testifies that he saw the deceased on November 6th and that he was then a mighty sick man. That he showed it by the general pallor of his face and in general appeared to be sick.
“Q. You never delivered the policy? A. No, sir.
It is true that Johnson received the application for insurance and gave a pencil receipt for $62.62, agreeing that it should be returned if the *530applicant is examined and the policy is not issued; but it is not true that the policy acknowledges the receipt of $62.62, or any sum. It is true that deceased never paid any insurance premium, and that his estate is not liable to pay any such premium. Doubtless he gave something called a note, but because of his sudden death before delivery of the policy the note became mere worthless wastepaper. Hence it is entirely clear that the plaintiff has not shown, and she never can show, any existing and completed contract of insurance. The judgment should be reversed and the action dismissed.